PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/543,756
Filing Date: 19 Aug 2019
(s): Bauernfeind et al.



__________________
Jeffrey C. Hood
For 


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/02/2021


 I.	Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/04/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION. Claims 2-21 are pending on this application. 
1)  Claims 2, 5-7, 18, 19 and 21 are rejected under nonstatutory double patenting as being unpatentable over U.S patent No. 10,432,173.
2)  Claims 2-5, 9, 10 and 18-21 are rejected under 35 U.S.C. 102(a)(1) over Byrne et al. U.S. patent No. 6,487,672.
3)  Claims 11-13, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) over Bliss el al. U.S. Pub. No.: 5,966,415.
4)     Claim 8 are rejected under 35 U.S.C. §103 over Byrne et al. 
5)    Claims 14 and 15 are rejected under 35 U.S.C. §103 as being unpatentable over Bliss et al. Bliss el al. U.S. Pub. No.: 5,966,415 in view of MenKoff Pub. No. 2013/0287137.

II.	Response to Argument
1) Appellant’s fails to address the rejections of the nonstatutory double patenting of claims 2, 5-7, 18, 19 and 21 set forth in the office action dated on 09/04/2021.
2) Appellant’s arguments regarding the rejection of claims 2-21 in the appeal Brief received September 02/02/2021 have been fully considered but they are not persuasive.



    PNG
    media_image2.png
    296
    399
    media_image2.png
    Greyscale

			Fig. 2 of Application


    PNG
    media_image3.png
    304
    799
    media_image3.png
    Greyscale

				Fig. 6 of Application
Claims 2 and 18 
Claim 2 recites an apparatus (Fig. 2 of application) for time-shifting (Fig. 6 of application) a digital signal (111 in Fig. 2) by a shift time (Δt in Fig. 2; see Fig. 6 for discloses Δt is a phase offset or phase different between signal 610 and 620 ) while converting (sample rate converter 200) a sample rate of the digital signal (111), the 

 With respect to claims 2 and 18, On pages 6-7  argued, Byrne altogether fails to teach the “time-shifting a digital signal by a shift time” and “the compensated sample time is determined based on a shift time between the output samples and the input samples'’ recited in claims 1 and 8. Examiner respectful disagrees from the following: 
Note: claim 1 and 8 in the appeal brief should be    
Fig. 1 and Fig. 2 of Byrne 

    PNG
    media_image4.png
    252
    699
    media_image4.png
    Greyscale

					Fig. 1. Of Byrne


    PNG
    media_image5.png
    112
    796
    media_image5.png
    Greyscale

Fig. 2. Of Byrne

Fig. 1 of Byrne discloses a sample rate converter 12 (Col. 4 line 35)
30a, 30b 30c in Fig. 2 of Byrne discloses a timing of the digital sampled generated by the analog-to-digital converter ADC 6 in Fig. 1 from the analog input signal (Col. 3 lines 64 to Col. 4 line2); and the digital sampled 30a, 30b 30c generated from the ADC 6 are input to the sample rate converter SRC 12 via the filter 10 in Fig. 1.
32a, 32b, 32c in Fig. 2 of Byrne discloses a timing to desired output samples from the sample rate converter SRC 12 in Fig. 1 (Col. 4 lines 35-40).
Accumulator 18 in Fig. 1 of Byrner is to generate an interpolation interval determines from a fraction delay value derived (Col. 4 lines 35-40) for the sample rate converter 12.
Phase detector 14 in Fig. 1 is operate to detect the phase difference between the sampled signals (Col. 5 lines 13-15).

From the teaching by Byrne, Fig. 1 and Fig. 2 of Byrne clearly teaches:  
phase difference generated form the phase detector 14 (Col. 4 lines 35-40 of Byrne)  is corresponded the shift time (Δt in Fig. 2 of application) as recited in claim 2 because of  has described a shift time (Δt in Fig. 2 of application) is a phase difference between signals 610 and 620 in Fig. 6 of application).
the interpolation interval output from the accumulator 18 is input to the sample rate converter SRC 12 in Fig. 1 of Byrne corresponded to “the compensated sample time” as recited in claim2.
 Therefore, Fig. 1 and Fig. 2 of Byrne clearly teach: 
“time-shifting a digital signal (time shifting of digital signals 30a, 30b, 30c and time shifting of digital signals  32a, 32b, 32c in Fig. 2) by a shift time (Col. 4 lines 35-40 disclose phase difference generated from phase detector 14; the phase difference generated form the phase detector 14 is corresponded the shift time Δt in Fig. 2 of application because of ’s application described a shift time Δt in Fig. 2 of application is a phase difference between signals 610 and 620 in Fig. 6 of application)” and “the compensated sample time  (the interpolation interval output from the accumulator 18 is input to the sample rate converter SRC 12 in Fig. 1 of Byrne corresponded to “the compensated sample time” is determined (determined by the accumulator 18) based on a shift time (phase difference generated from phase detector 14)  between the output samples (output sample 12a, 12b, 12c from sample rate converter SRC 12)  and the input samples ( 0a, 30b, 30c input to sample rate converter 12) recited in claims 2 and 18. 

 Claims 3 and 19 
With respect to claims 3 and 19, on page 10 of Appeal Brief,  argued “claim 3 recites, inter alia, “determine a nominal sample time corresponding to the second sample rate; and an adder for adding or subtracting the shift time to or from the nominal sample time to obtain the compensated sample time” Claim 19 recites similar features using slightly different wording. The Examiner cites Byrne (Fig. 10 and Col. 5, lines 21-40; Col. 4, lines 60-67) in support of the erroneous argument regarding the above quoted subject matter. Examiner respectful disagrees from the following: 
Δt in Fig. 2 of ) to provide a compensated sample time (output of 230 in Fig. 2 of ). 
	Fig. 1 of Byrne discloses an accumulator 18; and Fig. 10  of Byrne disclosed a detailed circuit of the accumulator 18 in Fig. 1; wherein the accumulated 18 in Fig. 10 comprising determine a nominal sample time (timing value of 115 ZPR_ANG_TAU [5:0]) corresponding to the second sample rate (output sample rate of the sample rate converter SRC 12 in Fig. 1); and an adder (182 in Fig. 10) for adding or subtracting the shift time (175 PI_OUT [9:0] in Fig. 10 is a filtered phased different output from phase detector 14 in Fig. 1) to or from the nominal sample time  (115 ZPR_ANG_TAU[5:0] in Fig. 10) to obtain the compensated sample time (185 TAU[5:0] in Fig. 10 is the interpolation interval output from the accumulator 18 is input to the sample rate converter SRC 12 in Fig. 1).
	Therefore, with respect to claims 3 and 19, Byrne clearly teaches:  determine a nominal sample time  (timing value of 115 ZPR_ANG_TAU [5:0] in Fig. 10) corresponding to the second sample rate (output sample rate of the sample rate converter SRC 12 in Fig. 1); and an adder (182 in Fig. 10) for adding or subtracting the shift time (175 PI_OUT [9:0] in Fig. 10 is a filtered phased different output from phase detector 14 in Fig. 1) to or from the nominal sample time (timing value of 115 ZPR_ANG_TAU [5:0])  to obtain the compensated sample time (185 TAU[5:0] in Fig. 10 is the interpolation interval output from the accumulator 18 is input to the sample rate converter SRC 12 in Fig. 1). Therefore no erroneous.

Claim 4
With respect to claim 4, on page 11 of Appeal Brief,  argued “the sample rate converter comprises a format conversion unit to match a format of the shift time and the nominal sample time” The Examiner cites Byrne (Figs 2. and 7) in support of the erroneous argument regarding the above quoted subject matter. Examiner respectful disagrees from the following: 
Format conversion unit in the claim 4 invention described in Fig. 2 of  is just a device (250) that transform an arrangement of the shift-time (phase different Δt ) to another arrangement (output formation of 250).
Fig. 1 of Byrne discloses a filtered unit 16; and Fig. 9 of Byrne discloses a detailed circuit of filter unit 16 in Fig. 1 of Byrne; wherein the filter unit in Fig. 9 is to transform arrangement of the phase different 14 to another arrangement (filtered arrangement output of filter 16). Therefore no erroneous.


Claim 5
With respect to claim 5, on page 12 of Appeal Brief,  argued “the sample rate converter comprises an integrator to determine the compensated sample time, wherein the compensated sample time is determined by modifying a start value for the integrator by a value related to the shift time”. The Examiner cites Byrne in support of the erroneous argument regarding the above quoted subject matter. Examiner respectful disagrees from the following: 
Fig. 1 of Byrne discloses a sample rate converter SRC 12 and comprising and accumulator 18; and Fig. 10 of Byrner discloses an integration of 18 in Fig. 1.  
Accordingly, Fig. 1 of Byrne discloses the sample rate converter SRC 12 comprises an integrator (accumulator 18; integration of 18 disclosed in Fig. 10) to determine (determination of accumulator 18) the compensated sample time (interpolation interval output from accumulator 18 to sample rate converter 1 ; Col. 4 lines 35-40), wherein the compensated sample time (interpolation interval output from accumulator 18 to sample rate converter 12 ; Col. 4 lines 35-40) is determined (determined in Fig. 10 by modifying (182 in Fig. 10) a start value (PI_OUT [9:0] in Fig. 10) for the integrator  (182 in Fig. 10) 

Claims 8, 9, 10, 20, and 21
With respect to claims 8, 9, 10, 20, and 21, on page 12 of Appeal Brief,  argued “Claims 8, 9 and 10 depend from claim 2. Claims 20 and 21 depends from claim 18. Accordingly, the rejection of claims 8, 9 and 10 is in error for at least the reasons highlighted above with regard to claim 2, and the rejection of claims 20 and 21 is in error for at least the reasons highlighted above with regard to claim 18. Examiner respectful disagrees from the following: 
Claims 8, 9 and 10 depend from claim 2; there is no error for at least the above-stated reasons applied to claim 2 above from reference of Byrne; and Claims 20 and 21 no error for at least the above-stated reasons applied to claim 18 above from reference of Byrne.

Second and Fourth Grounds of Rejection:
Claims 11-13 and 16-17 were rejected under 35 U.S.C. § 102(a)(1) as allegedly being anticipated by Bliss et al. (U.S. patent No. 5,966,415).
Claims 14 and 15 were rejected under 35 U.S.C. §103 as allegedly being unpatentable over Bliss et al. as applied to claims 13 and 12 above, in view of MenKoff (Pub. No. 2013/0287137).

Claim 11
With respect to claim 11, on page 14 of Appeal Brief, Appellant argued “a digital modulator configured to time-shift an output of the first circuitry by a shift time while converting a sample rate of the digital signal” recited in claim 11. Examiner respectful disagrees from the following:

    PNG
    media_image2.png
    296
    399
    media_image2.png
    Greyscale

Fig. 2 of Application


    PNG
    media_image3.png
    304
    799
    media_image3.png
    Greyscale

Fig. 6 of Application

    PNG
    media_image6.png
    696
    497
    media_image6.png
    Greyscale

			Reference of Bliss et al.


    PNG
    media_image7.png
    379
    597
    media_image7.png
    Greyscale

                                                    Reference of Bliss et al.

Fig. 4B of Bliss et al. disclose a digital modulator (100; Col. 1 line 50-51) configured to time-shift (See Fig. 5 for discloses a timing diagram of input sample 32 and output sample 102  in Fig. 4B; Col. 9 lines 51-57 discloses the timing diagram of the input sample 32 in Fig. 4B as vertical arrows in Fig.5 and output 102 in Fig. 4B as black circle ) an output (interpolated data 102 in fig. 4B) of the first circuitry (100 in Fig. 4B) by a shift time (phase error detector 118 output; phase error detector 118 in Fig. 4B output  phase difference between  two input samples is corresponded the shift time Δt in Fig. 2 of application because of ’s application described a shift time Δt in Fig. 2 of application is a phase difference or phase error between signals 610 and 620 in Fig. 6 of application)  while converting (sample rate converter of interpolator in Fig. 4B; Col. 9 line 32 discloses “sample rate converter 34”)) a sample rate of 


Claim 12
With respect to claim 12, on page 16 of Appeal Brief, Appellant argued “Bliss merely teaches performing interpolation without time shifting the signal, and neither teaches nor suggests time shifting the signal. For at least the above-stated reasons,  submits that the rejection of claim 12 is in error and requests reversal of the rejection”. Examiner respectful disagrees from the following:
Fig. 4B of Bliss teaches performing interpolation (136 Interpolator) with time shifting the signal (phase error detector 118 output signal; the phase error detector 118 in Fig. 4B output phase difference between two input samples is corresponded the shift time Δt in Fig. 2 of application because of ’s application described a shift time Δt in Fig. 2 of application is a phase difference or phase error between signals 610 and 620 in Fig. 6 of application). Thus Bliss et al. clearly teaches or suggests time shifting the signal (phase error detector 118 output signal; the phase error detector 118 in Fig. 4B output phase difference between two input samples is corresponded the shift time Δt in Fig. 2 of application because of ’s application described a shift time Δt in Fig. 2 of application is a phase difference or phase error between signals 610 and 620 in Fig. 6 of application). From the teaching of Bliss et al.; Examiner submits that the rejection of claim 12 is without error.




Claim 13
With respect to claim 13, on pages 17-18 of Appeal Brief, Appellant argued “claim 13 recites, inter alia, “wherein each of the first circuitry and the second circuitry includes a plurality of processing paths and the digital modulator is configured to adjust shift times on the plurality of processing paths to timely align outputs on the plurality of processing paths'". The Examiner cites Bliss (Figs. 4B and 6) in support of the erroneous argument regarding the above quoted subject matter.
Examiner respectful disagrees from the following:
Fig. 4B of Bliss discloses a first circuitry (104) configured to process a digital signal (25); a digital modulator (interpolator 136); and Fig. 6 of Bliss et al. discloses a detailed circuit of 136 in Fig. 4B; wherein in Fig. 6 of Bliss discloses the digital modulator (136) comprising  a plurality of modulators (modulation of channel samples 32 with sampling clock 108 by circuit 182 and modulation by multipliers with coefficient register 188 in Fig. 6 ); and a second circuit (184, 186 in Fig. 6) to generated and interpolated data (102 in Fig. 6) by the second clock (112 in Fig. 6).
Accordingly, Fig. 4B and Fig. 6 of Bliss et al. clearly teach each of the first circuitry (104) and the second circuitry (184, 186) includes a plurality of processing paths (plurality of process paths of first circuit 104 in Fig. 4B and plurality of process paths of second circuit {184, 184} in Fig. 6)  and the digital modulator (modulation of channel samples 32 with sampling clock 108 by circuit 182 and modulation by multipliers with coefficient register 188 in Fig. 6 ) is configured to adjust shift times (changes in phase error of  118 in Fig. 4B) on the plurality of processing paths (plurality of process paths in Fig. 6)  to timely align outputs on the plurality of processing paths (timing align of plurality of process paths with timing clocks 108 and 112  in Fig. 6). Thus the reference Bliss et al.  (Figs. 4B and 6) in support regarding the subject matter of the claim.


Claims 14-17
With respect to claim 14-17, on page 18 of Appeal Brief, Appellant argued “Claims 14-17 depend from claim 11”. Accordingly, the rejection of claims 14-17 is in error for at least the reasons highlighted above with regard to claim 11. For at least the above-stated reasons, submits that the rejection of claims 14-17 is in error and requests reversal of the rejection.
Examiner respectful disagrees from the following: Claims 14-17 depend from claim 11. Accordingly, the rejections of 14-17 are no error as claim 11 being anticipated by Fig. 4B of Bliss et al. as explained above. 


CONCLUSION
The  rejection the nonstatutory double patenting of claims 2, 5-7, 18, 19 and 21 must be sustained because  fails to address the nonstatutory double patenting rejections; 
It is believed that  the rejections 102(a) and 103 applied to claims 2-21 from the final office action mailed on 09/04/2021 are proper and should be sustained

03/31/2021
/LINH V NGUYEN/
Primary Examiner, Art Unit 2845                                                                                                                                                                                         
Conferees:
/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        
/HELAL A ALGAHAIM/RQAS, OPQA                                                                                                                                                                                                        





Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless  had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.